Citation Nr: 1613825	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-49 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disorders, to include arthritis.

2.  Entitlement to service connection for bilateral knee disorders, to include arthritis.

3.  Entitlement to service connection for bilateral shoulders disorders, to include arthritis.

4.  Entitlement to service connection for a lumbar spine disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in December 2013; a transcript of that hearing is associated with the claims file.

This case was remanded by the Board in January 2014 for additional development.  It was returned to the Board in November 2014, at which time the Board denied service connection for lumbar spine, bilateral shoulder, bilateral knee, and bilateral ankle disorders.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board decision and to remand the above issues back to the Board for additional development.  The case has been returned to the Board at this time in compliance with the September 2015 Joint Motion for Remand and Court order.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 Joint Motion for Remand, the parties agreed that the April 2014 VA examination and medical opinion that the Board relied on in its November 2014 decision was inadequate; the April 2014 examiner failed to adequately address the Veteran's lay statements regarding injury and continuity since service.  Accordingly, the Board finds that a remand is necessary in order obtain a new VA examination of the Veteran which adequately addresses the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, bilateral shoulder, bilateral knee, and bilateral ankle disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician (orthopedist)/specialist in order to determine whether his claimed bilateral knee, bilateral shoulder, bilateral ankle and lumbar spine disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

During the examination, the examiner should obtain a detailed medical history of the Veteran, particularly with respect to particularized injuries during military service regarding his lumbar spine, and bilateral ankles, shoulders, and knees.  The examiner should additionally obtain specific-as possible-dates of onset of symptomatology associated with each particular disorder (i.e., attempt to obtain from the Veteran at least a month and year of onset of symptomatology, such as pain, for his claimed disorders).

After review of the claims file and examination of the Veteran, the examiner must state any and all bilateral shoulder, bilateral knee, bilateral ankle, and lumbar spine disorders found, to include any arthritic conditions thereof.  If the examiner finds that that no diagnosis of any condition with respect to those claimed regions can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.

For any bilateral shoulder, bilateral knee, bilateral ankle, and/or lumbar spine disorders found, including those noted in the April 2014 VA examination, the examiner should then opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include as related to physical activity during military service such as running and/or lifting.  

The examiner should specifically address the Veteran's lack of reported treatment in service for several of his claimed disorders and his many years after military service as an aircraft mechanic without any noted treatment for his claimed disorders.  The examiner should also address the April 2014 VA examination report and that examiner's findings and conclusions, and any other pertinent evidence in the claims file.  

Finally, the examiner must specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  However, the examiner is reminded that he/she cannot rely solely on the lack of contemporaneous evidence as a rationale for rejecting that otherwise competent and relevant evidence.  Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, bilateral shoulder, bilateral knee, and bilateral ankle disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

